OPINION — AG — **** CLASSIFIED EMPLOYEE — OFFICE — CANDIDATE **** WHETHER OR NOT AN OFFICE IS A "PAID PUBLIC OFFICE" WITHIN THE PROHIBITION OF 74 O.S. 1961 SECTION 818[74-818] [74-818] DEPENDS UPON WHETHER THE PAY IS FOR SERVICES RENDERED OR REIMBURSEMENT FOR EXPENSES INCURRED BY EMPLOYEE. WHETHER INCOME IS TAXABLE OR IS WAIVED IS IMMATERIAL.  THE PROHIBITION AGAINST A PERSON IN THE CLASSIFIED SERVICE BEING "A CANDIDATE FOR NOMINATION OR ELECTION TO ANY PAID PUBLIC OFFICE" WOULD ALSO APPLY TO SUCH AN EMPLOYEE BEING APPOINTED TO FILL OUT THE UNEXPIRED TERM OF A PAID PUBLIC OFFICER WHERE SUCH EMPLOYEE ACTUALLY ASSUMES THE PAID PUBLIC OFFICE W. J. MONROE